t c memo united_states tax_court h a international jewelry ltd petitioner v commissioner of internal revenue respondent docket no filed date david d aughtry and lisa m lawson for petitioner eric jorgensen for respondent memorandum opinion parr judge respondent determined the following deficiencies in petitioner's federal_income_tax year deficiency dollar_figure big_number big_number big_number all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise - indicated all dollar amounts are rounded to the nearest dollar unless otherwise indicated after concessions the sole issue before the court is whether the amount of executive compensation paid to mr haim haviv for and is unreasonable and if so what reasonable_compensation is we find the amounts paid to be unreasonable under sec_162 some of the facts have been stipulated and are so found the stipulated facts and the accompanying exhibits are incorporated into our findings by this reference petitioner an international jeweler is a georgia corporation with its principal_place_of_business in dunwoody georgia an unincorporated suburb of atlanta general background h a international jewelry ltd mr and mrs haviv are the sole shareholders of petitioner each own sec_50 percent mr and mrs haviv contributed dollar_figure to capital upon petitioner's incorporation since petitioner's incorporation mr haviv has served as its president and chairman of the board_of directors and mrs haviv has served as its secretary petitioner has never paid any dividends petitioner conducts wholesale and retail sales of jewelry and precious stones appraises and insures precious stones and custom designs and repairs jewelry petitioner became a company unique in specialty reputation location and purchasing power petitioner has paid mr haviv the following amounts in - compensation bonus commission year salary dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total compensation1 dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number petitioner's board_of directors the board consists solely of mr and mrs haviv the board approved mr haviv's bonuses commissions for and at the end of each respective year petitioner is located in a secluded office building quite distant from any major highway retail district or mall petitioner does not advertise rather petitioner's reputation enables it to operate by word of mouth petitioner purchases its jewels from diamond exchanges mostly in antwerp belgium and tel aviv israel as well as from side holders and wholesalers the parties have stipulated that mr haviv's total compensation_for and is dollar_figure and dollar_figure respectively we note however that mr haviv's salary and bonus commission for and actually total dollar_figure and dollar_figure respectively we find that the dollar_figure difference for is a concession by respondent and the dollar_figure difference for is a concession by petitioner mr and mrs haviv's bonuses commissions for through were also approved at the end of each respective year - within the united_states the stones are then transported to petitioner's dunwoody store and held_for_sale petitioner also accepts customer orders for desired stones and seeks them out in petitioner had employees in addition to mr and mrs haviv salespersons jewelry repairman office staff and employees in the newly opened oklahoma city store in petitioner employed an additional salesperson in its newly opened augusta georgia store petitioner's employees received salary and commissions but only mr and mrs haviv received bonuses employees were compensated the following amounts for name of employee haim haviv amy haviv robert wade r lingerfelt t s new beth leamon m stevens ann hardy venita smith bill frank matt kaye j m mcknight total comp dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number salary dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number comm bonus dollar_figure big_number big_number big_number big_number position atlanta sales oklahoma sales jewelry repairs atlanta sales part time office staff bookkeeper atlanta sales oklahoma sales office staff total big_number big_number big_number in petitioner's employees were compensated the following amounts directly from the owner of a diamond mine a side holder is an individual who obtains diamond sec_4 and augusta georgia in petitioner opened stores in oklahoma city oklahoma in - total comp name of employee salary haim haviv dollar_figure dollar_figure big_number amy haviv big_number big_number big_number robert wade big_number big_number r lingerfelt t s new big_number big_number beth leamon big_number big_number ann hardy big_number big_number venita smith big_number big_number bill frank big_number big_number matt kaye big_number big_number j m mcknight big_number big_number d alexander big_number r cockrom big_number big_number comm bonus dollar_figure big_number big_number big_number position atlanta sales oklahoma sales jewelry repairs atlanta sales office staff bookkeeper atlanta sales oklahoma sales office staff augusta sales office staff total big_number big_number big_number mr haviv's skills and qualifications haim haviv was introduced to the jewelry industry at a young age by his uncle a small collector mr haviv attended the israeli naval academy and served in the israeli special forces his military background earned him trust and respect from those in the tel aviv diamond market mr haviv obtained a bachelor of science degree from the university of california and graduated from the gemology institute of america mr haviv started his career at alman's in atlanta as a jewelry salesman he then became a manager in training at citizens jewelry co before he and his wife formed petitioner in mr haviv has a photographic memory with precious stones this ability is a major asset when he makes purchases and sales his memory enables him to keep a mental record of the identity and location of the thousands of stones in petitioner's inventory in addition mr haviv speaks six languages hebrew - french english flemish arabic and italian mr haviv's role in the company mr haviv makes all of petitioner's purchases he also approves vendor invoices for payment signs all checks extends customer credit and prices inventory william l frank mr frank petitioner's top salesman also has the power to set prices for his personal sales when mr haviv is traveling office manager ann hardy runs the store although major decisions are reserved for mr haviv mr haviv's workday often extends late into the night conducting meetings employee seminars and strategy sessions except during the christmas season he usually does not work on the weekends mr haviv makes about eight purchasing trips abroad per year to diamond exchanges in antwerp and tel aviv he also traveled to the orient in his linguistic ability helps him obtain low prices in foreign cities mrs haviv accompanies him about once a year mr frank traveled with mr haviv two or three times between and salesman robert wade has also been to the diamond exchanges mr haviv's purchases are transported back to the georgia store by secured delivery services on occasion mr haviv - brings them back himself regardless of the means of transportation all stones are insured during travel mr frank joined the jewelry industry in working for citizens jewelry company and d geller sons before operating his own partnership diamond industries from to he has worked for petitioner for over years about percent of petitioner's purchases are made within the united_states domestic purchases are often made by telephone and are delivered by armored division registered mail or commercial carriers depending upon the size of the order the dollar_figure red diamond transaction in petitioner took an order from a customer for an extremely rare dollar_figure carat red diamond mr haviv located and purchased the diamond for dollar_figure after mr haviv transported the diamond into the united_states petitioner's salesperson beth leamon sold it for dollar_figure her bonus that year was dollar_figure dangers of the business mr haviv has encountered increased dangers by working overseas for instance an individual was killed at the tel aviv diamond exchange and mr haviv was near an airport bombing in france mr haviv carries a gun in countries where it is legal including the united_states even when mr haviv travels in nearby atlanta his work places him at a special risk petitioner asserts that part of mr haviv's compensation is for - this added risk which it likens to combat-pay although petitioner's other employees also travel abroad and transport jewels throughout the city of atlanta they are not given combat-pay petitioner does not employ a security guard on its premises petitioner's salary policy during and mr haviv determined the salaries commissions and bonuses for all of petitioner's employees salaries were fixed for the entire year salespersons earned commissions of percent of gross_profits on all sales made to their personal customers when a sale was made to a house customer salespersons would typically earn commissions of percent of the gross sale all house customers were considered to be customers of mr haviv although he was not bound by the commission structure petitioner had no written policy for bonuses a comparison of salaries paid to mr haviv with gross_income and net_income in mr haviv's compensation was four times larger than his average compensation from the prior years in his total compensation exceeded that of for petitioner paid mr haviv the following percentages of gross revenues house customers are those customers who do not seek an individual salesperson since ms leamon did not receive percent of the red diamond sale price we are at a loss to understand how this rule was applied - gross revenue compensation mr haviv's percentage of gross revenue dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number in the compensation paid to mr haviv was greater than petitioner's net_income before deduction for mr haviv's compensation mr haviv's compensation as a percentage of petitioner's taxable_income for before the deduction for mr haviv's compensation amounted to percentage of net_income mr haviv's compensation before deduction for mr haviv's compensation net_income before deduction for mr haviv's compensation dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number the prevailing rates of compensation_for comparable positions in comparable concerns respondent used robert morris associates rma annual_statement studies to determine mr haviv's reasonable_compensation for and to be dollar_figure and dollar_figure respectively the rma study was based upon the financial statements of wholesale jewelers with dollar_figure to dollar_figure million in annual sales the rma survey for divided the officer - compensation_for the companies by percentage of sales upper quartile percent median percent and lower quartile percent respondent allowed compensation of percent of net sales petitioner contends that due to mr haviv's talents and market positioning petitioner has no true competitors in the united_states therefore petitioner presents what it considers the only person remotely qualified within miles of atlanta as a competitor he has been designated as mr w for this trial mr w owns percent of the stock of what have been designated as b co and c co each a retail jewelry store in a city in the southeast region of the united_states at the end of the companies' fiscal_year c co was merged into b co mr w has been in the jewelry business for years and has operated c co and b co for and years respectively b co and c co have customers in atlanta and have competed against petitioner on a few occasions in the sale of large diamonds and precious stones in there was an industrywide recession induced by the percent luxury_tax_on_jewelry see omnibus budget reconciliation act of publaw_101_508 sec a 104_stat_1388 to for example percent in this survey of the companies compensated their officers greater than percent of annual sales - petitioner deducted mr haviv's salary for and as a business_expense this produced a loss of dollar_figure for which was carried back to offset income from and discussion the sole issue for determination is whether the salary and bonus paid_by petitioner to its president haim haviv in and represents reasonable_compensation deductible as a business_expense petitioner contends that the entire compensation paid dollar_figure in and dollar_figure in was reasonable and paid for his present and past services respondent on the other hand determined that reasonable_compensation for mr haviv was dollar_figure and dollar_figure for and respectively sec_162 allows a deduction for ordinary and necessary business_expenses including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered compensation which is a guise for the distribution of dividends to employee-stockholders is not deductible sec_1_162-7 income_tax regs respondent's determination is presumed correct and petitioner has the burden of proving that the amount it paid to mr haviv was reasonable rule a 290_us_111 if petitioner - proves respondent's determination erroneous the court must then decide the amount of compensation that was reasonable 61_tc_564 affd 528_f2d_176 10th cir the reasonableness of compensation is a question of fact to be determined from the record in each case 95_tc_525 affd 965_f2d_1038 11th cir in estate of wallace v commissioner we used the following nine factors to determine reasonableness the employee's qualifications the nature extent and scope of the employee's work the size and complexities of the business a comparison of salaries paid with the gross_income and the net_income the prevailing general economic conditions comparison of salaries with distributions to stockholders the prevailing rates of compensation_for comparable positions in comparable concerns the salary policy of the corporation as to all employees and in the case of small corporations with a limited number of officers the amount of compensation paid to the particular employee in previous years estate of wallace v commissioner supra pincite see also 178_f2d_115 6th cir all the facts must be considered no one factor is determinative 853_f2d_1267 5th cir affg tcmemo_1986_407 399_f2d_603 9th cir affg tcmemo_1967_7 73_tc_1142 in analyzing these factors the court must carefully scrutinize the facts of a case in which the paying corporation is controlled by the employees to whom the compensation is paid in such a situation we must be convinced that the purported compensation was paid for services rendered by the employees as opposed to a distribution of earnings to them that the payor could not deduct 877_f2d_647 8th cir affg per curiam tcmemo_1987_98 511_f2d_313 8th cir affg tcmemo_1974_44 500_f2d_148 8th cir affg t c memo 332_f2d_899 2d cir remanding tcmemo_1962_307 employee's qualifications an employee's superior qualifications for his or her position with the business may justify high compensation see eg home interiors gifts inc v commissioner supra pincite 59_tc_338 mr haviv is highly qualified to run petitioner's business as a result of his education training experience and mental - attributes when petitioner is successful he is the primary reason for its success while this factor favors petitioner we note that there are limits to reasonable_compensation even for the most valuable employees 819_f2d_1315 5th cir affg tcmemo_1985_267 nature extent and scope of the employee's work an employee's position hours worked duties performed and general importance to the success of a business may justify high compensation home interiors gifts inc v commissioner supra pincite mr haviv essentially runs the entire business among other roles mr haviv is petitioner's president sole purchaser and supervisor of most sales when mr haviv is able to utilize all of his skills to purchase jewels at low prices petitioner can generate profits this factor favors petitioner size and complexities of the business courts have considered the size and complexity of a taxpayer's business in deciding whether compensation is reasonable pepsi-cola bottling co v commissioner supra pincite in evaluating the size of petitioner we examine its sales and net_income see e wagner son v commission93_f2d_816 9th cir in considering the complexities of petitioner's business we note that petitioner does not own its own building has only employees has retained earnings_of - dollar_figure and has fixed assets under dollar_figure however we also note the specialized skills required for making money in the jewelry industry and recognize that petitioner increased its sales while opening new offices in oklahoma city oklahoma in and augusta georgia in comparison of salaries paid to gross and net_income courts have compared sales net_income and capital value to amounts of compensation in deciding whether compensation is reasonable owensby kritikos inc v commissioner supra pincite6 home interiors gifts inc v commissioner supra for and mr haviv's compensation wa sec_9_3 percent and percent of gross revenue respectively however mr haviv's compensation wa sec_88 percent and percent of net_income before deductions for his compensation while considering compensation as a percentage of both gross revenue and net_income is often helpful the latter may be more probative because it more accurately gauges whether a corporation is disguising the distribution of dividends as compensation owensby kritikos inc v commissioner supra pincite6 while compensation as a percentage of net_income is often of minimal significance if viewed alone it can be an appropriate factor pointing toward a conclusion that compensation paid is unreasonable 819_f2d_1315 ndollar_figure 5th cir affg tcmemo_1985_267 - in mr haviv's dollar_figure compensation caused petitioner's net_income to plummet to one-eighth of its pre- compensation amount in petitioner had net_income of dollar_figure before compensating mr haviv payment of his dollar_figure compensation including his dollar_figure yearend bonus caused petitioner to suffer a net_operating_loss of dollar_figure we give special attention to the fact that the loss in which was caused by mr haviv's bonus was carried back to offset income from and while this factor alone does not control the result in this case it weighs heavily against petitioner's claim that mr haviv's compensation was reasonable prevailing economic conditions courts will examine whether the success of a business is attributable to prevailing economic conditions as opposed to the efforts and business acumen of the employees prevailing economic conditions may affect a business' performance and indicate the extent if any of the employees' effect on the company mayson manufacturing co v commissioner supra pincite- adverse economic conditions for example tend to show that an employee's skill was important to a company that grew during hard times petitioner asserts that both a general recession and an industry-specific recession induced by the luxury_tax forced mr haviv to work harder to increase gross_sales by approximately - dollar_figure and dollar_figure in and respectively we agree comparison of salaries paid with dividends to shareholders the failure to pay more than minimal dividends may suggest that reported compensation actually is in whole or in part a dividend owensby kritikos inc v commissioner supra pincite4 charles schneider co v commissioner f 2d pincite corporations however are not required to pay dividends indeed shareholders may be equally content with the appreciation of their stock caused for example by the retention of earnings owensby kritikos inc v commissioner supra home interiors gifts inc v commissioner t c pincite nevertheless a corporation's failure to pay dividends may be a factor in determining the reasonableness of officer compensation since its incorporation in petitioner has never paid a dividend to shareholders the board_of directors which has the authority to pay dividends and award bonuses has always consisted solely of mr and mrs haviv who are also the only employees ever to receive yearend bonuses prevailing rates of compensation_for comparable positions in comparable companies respondent's regulations provide that it is in general just to assume that reasonable and true compensation is only such amount as would ordinarily be paid for like services by like enterprises under like circumstances sec_1 b income_tax regs both parties testified to the difficulty of finding a business comparable to petitioner in determining that dollar_figure and - dollar_figure constituted reasonable_compensation for and respectively respondent relied solely upon statistics from the rma survey respondent accepts the jewelers used in the survey as petitioner's competitors however in an introduction to its studies rma cautions that its data should be used only as general guidelines and not as absolute industry norms the rma guidelines explain that companies used are not selected by any random or statistically reliable method and that a relatively small industry sample such as the companies used for wholesale jewelers may increase the chances that such data do not fully represent an industry we have other reservations about the manner in which respondent applied the survey statistics respondent used the 2-percent figure derived from the survey for also despite the fact that the rma survey did not release such figures for while the survey provided a much higher corresponding percentage of in addition the rma wholesale jewelry survey does not account for all aspects of petitioner's according to the rma survey respondent's determinations would place petitioner just below the upper quartile of wholesale jewelry companies as distinguished by levels of officer compensation while data from rma surveys have been accepted by this court in some instances on other occasions its reliability in determining reasonable_compensation has been questioned see pmt inc v commissioner tcmemo_1996_303 lumber city corp v commissioner tcmemo_1996_171 hendricks furniture inc v commissioner tcmemo_1988_133 respondent's capping reasonable_compensation pincite percent of petitioner's net sales ignores rma figures from and - business such as jewelry sold at retail yet that is the only rma survey respondent elected to use despite the inherent flaws in the rma survey respondent relied solely upon the rma statistics without presenting any witnesses expert or otherwise to bolster respondent's figures respondent has offered no evidence to show that the companies used in the survey to determine a reasonable_compensation for mr haviv are even comparable to petitioner thus we find respondent's figures to be arbitrary we also find petitioner's figures lack credibility admitting that a true competitor does not exist petitioner compares itself to mr w's company which we will refer to as simply b co despite the fact that it was actually two companies b co and c co before by virtue of the fact that they are both involved in selling wholesale and retail jewelry and precious stones appraisal and insurance of precious stones as well as custom design and jewelry repairs however the percentage of business allocated to each aspect of its operations varied greatly between companies for example wholesale trade accounted for over percent of petitioner's business but for only percent of b co 's total profits however there are many similarities that weigh in petitioner's favor b co 's net sales figure for was dollar_figure compared to petitioner's dollar_figure and for was dollar_figure compared to petitioner's dollar_figure b co 's net_income was dollar_figure for and negative dollar_figure for mr - w was compensated dollar_figure for compared to mr haviv's dollar_figure and dollar_figure for compared to mr haviv's dollar_figure like mr haviv mr w was also the primary shareholder of his company but unlike mr haviv he operated the company as an s_corporation b co 's sales were slightly lower for and but its gross_profit_percentage was approximately double that of petitioner while mr w's compensation statistics indicate that respondent's compensation allocations may be less than the value of mr haviv's services we decline to accept the compensation of one employee from one company in the industry as a benchmark for reasonableness petitioner presented two certified public accountants as witnesses who each testified that mr haviv's compensation was reasonable for the services rendered mr randy galanti concluded that mr haviv's compensation was in the range of reasonable based upon the compensation that could have been reasonably paid for just the first four functions performed by mr haviv purchasing function sales function chief_executive_officer chief financial officer reasonable_compensation for above functions dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure - mr galanti's reasoning is flaweddollar_figure the reasonable salary used for each title is based upon a full-time position it is most unlikely that mr haviv could have worked hours per week in addition in considering whether a reasonable investor would have approved of compensation to mr haviv of over dollar_figure per year mr galanti focused on mr and mrs haviv's return on their dollar_figure investment since that calculation resulted in an annualized growth rate of percent we recognize the caution with which such a ratio must be examineddollar_figure return on equity is a much more accurate indicator of company performance see our discussion infra as opposed to the percent figure petitioner's return on equity year by year from to wa sec_35 percent percent percent percent and -51 percent respectively since a board makes its bonus decisions from year to year return on equity may also be examined from year to year thus a strong return in year does not guarantee board approval of bonuses in the next year especially if there are financial reverses the second year mr galanti believes that it would have been reasonable to pay mr haviv dollar_figure in for a company that earned dollar_figure and dollar_figure in for a company that lost dollar_figure for example if mr and mrs haviv had invested dollar_figure in their annualized return on investment would have been percent whereas a smaller dollar_figure investment would have given them an annualized return of percent - petitioner's other witness mr stephen gross similarly examined the reasonableness of petitioner's figures by adding up the salaries of full-time positions for each of the different roles mr haviv performed finding no actual competitors of petitioner mr gross also placed improper reliance upon the rma survey used by respondent employer's salary policy as to all employees courts have considered salaries paid to other employees of a business in deciding whether compensation is reasonable home interiors gifts inc v commissioner t c pincite we look to this factor to determine if mr haviv was compensated differently than petitioner's other employees solely because of his status as a shareholder mr haviv earned dollar_figure in and dollar_figure in compared to petitioner's second highest paid employee who made dollar_figure and dollar_figure respectively in the total compensation_for petitioner's nonstockholder employees totaled dollar_figure mr haviv's total compensation wa sec_2 times the total compensation_for all of petitioner's nonshareholder employees combined in mr haviv's total compensation wa sec_2_1 times the total compensation of all of petitioner's nonshareholder employees a reasonable longstanding and consistently applied compensation plan negotiated at arm's length often provides evidence that compensation paid pursuant to that plan is - reasonable owensby kritikos inc v commissioner f 2d pincite8 in and mr haviv determined the compensation amounts for all of petitioner's employees there were no written policies for making such determinations salaries for mr and mrs haviv were approved by the board_of directors at the annual meeting preceding each year yearend bonuses were also approved at the annual meeting mr and mrs haviv were the only employees ever to receive yearend bonuses mr haviv received yearend bonuses of dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively such substantial bonuses declared at yearend when corporate earnings are determinable may indicate the existence of disguised dividends id pincite disguised dividends are even more probable when as is the case with petitioner the corporation has a history of distributing as compensation to its shareholder-employees the bulk of its profits id estate of wallace v commissioner t c at dollar_figure petitioner asserted that it paid mr haviv less compensation_for his sales than it would have under petitioner's fixed commission rate of percent of profits petitioner asserted that under its commission policy mr haviv would have been entitled to a commission of dollar_figure on the sale of the red diamond in we consider the commission that a as noted in and petitioner paid percent and percent of net_income to mr haviv in the form of compensation - nonshareholder-employee would have earned on this sale to be an appropriate factor in measuring mr haviv's compensation_for however petitioner did not establish the total amount of sales for which mr haviv was directly responsible since mr haviv was an employee of petitioner it was improper to credit him with all of the house sales as if they were his own thus we disagree with petitioner's assertion that an arm's-length value for mr haviv's selling position wa sec_50 percent of profits from all sales to house customers as petitioner admits the sale of the red diamond was an extraordinary transaction as there were only five in the world mr haviv took a specific order for a red diamond and then was able to purchase one at the antwerp exchange this diamond was then sold by one of petitioner's salespersons and petitioner made dollar_figure profit unlike traditional house sales where customers purchase from petitioner's salespersons after hearing of petitioner's reputation mr haviv played an unusually active role in the sale of the red diamond in sales where mr haviv lacked such involvement we find it was improper for petitioner to have credited him with a house sale therefore since did not contain such an extraordinary sale as the red diamond mr haviv's total compensation_for might have been significantly less than what it was for if based upon commissions - petitioner asserted that an arm's-length rate for purchasing commissions wa sec_3 percent that is were it not for mr haviv's services it would have had to pay an outsider percent of all stones purchased during the deposition mr w petitioner's nearest competitor made no mention of paying a 3-percent commission on his purchases regardless of what the outside rate might have been mr haviv was an employee of petitioner and petitioner made the business decision to employ a chief_executive_officer who could also perform the purchasing function we are not persuaded that mr haviv's reasonable_compensation may properly be determined based upon what it would cost to employ a full-time chief_executive_officer a full-time chief operating officer a full-time purchaser and a full-time_salesman moreover because mr and mrs haviv were the sole shareholders mr haviv's compensation was not bargained for at arm's length we therefore must inquire whether an independent investor would have approved of the compensation levels paid to mr haviv during the subject years see owensby kritikos inc v commissioner supra pincite7 as the taxpayer's experts testified a corporation may choose to retain its earnings to fuel future growth an investor may obtain a return on his investment through either dividends or appreciation in the value of his stock id pincite thus the court looks not only at a corporation's dividend practices but - also at the total return the corporation is earning for its investors id a prime indicator of the return a corporation is earning for its investors is its return on equitydollar_figure see also id pincite petitioner's return on equity for the years to was as follows taxable_year ended return on equity shareholder equity beg of yr dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure net_income big_number big_number big_number big_number -big_number return on equity -51 an independent investor would not be satisfied with the awarding of a yearend bonus worth over seven times an employee's salary a return on equity of negative percent another benchmark for reasonableness is the value of an employee to his company we find it hard to believe that mr haviv could be worth in year more than petitioner has cumulatively earned under mr haviv's years of stewardship based upon all of the facts it is reasonable to conclude that mr haviv's compensation was neither bargained for nor reached at arm's length together with other facts and circumstances this is a strong indication that the bonuses paid to mr haviv were a disguised_dividend see id pincite n amounts paid as compensation return on equity is calculated after deducting all - the amount of compensation paid to mr haviv in the previous years petitioner contends that part of mr haviv's payment for and was for services rendered in prior years under some circumstances prior services may be compensated for in a later year 281_us_115 estate of wallace v commissioner t c pincite however it is incumbent on a taxpayer claiming that part of the payment to an officer in the current_year is for services rendered for prior periods to show that the officer was not sufficiently compensated in the prior year and that in fact the current year's compensation was to compensate for that underpayment pacific grains inc v commissioner f 2d pincite home interiors gifts inc v commissioner t c pincite there is evidence in the record to show that mr haviv may not have been paid in full for the services he rendered to petitioner in the years to before creating petitioner mr haviv had worked for several years for other employers in the jewelry industry mr haviv was the sole purchaser supervised most sales and traveled overseas for petitioner the record shows that petitioner paid mr haviv dollar_figure dollar_figure dollar_figure and dollar_figure in and respectively however we do not find any evidence with the exception of mr haviv's unsupported testimony that mr haviv's compensation in and was to compensate for his underpayment of prior years the minutes from the shareholder - meetings of date and date make no reference to mr haviv's efforts outside of the respective year at issue the minutes from the meeting authorize a dollar_figure bonus to mr haviv for performance rendered during and for the superior efforts associated with the red' diamond and for the day to day management of the company the minutes for the meeting also demonstrate that the board_of directors did not intend to compensate mr haviv for prior years' underpayment the president presented tentative operating statistics for the year which reflected increase in sales if the prior year extraordinary sales were eliminated a strengthening of the gross_profit_percentage and a moderate increase in operating costs this all occurred in a recessionary economy the board stated the president was performing beyond their expectations and congratulated him for his extraordinary efforts resolved that for performance rendered during for the above stated reasons the board authorizes the following bonuses haim haviv dollar_figure amy haviv dollar_figure we find that petitioner did not intend mr haviv's compensation_for and to include compensation_for prior years upon scrutinizing all of the facts and circumstances presented here before us we find petitioner's compensation deduction unreasonable we also find that respondent's absolute reliance on the rma survey was erroneous on the basis of the entire record we hold that dollar_figure for and dollar_figure for constituted reasonable_compensation to mr haviv for services rendered decision will be entered under rule
